
	
		I
		111th CONGRESS
		1st Session
		H. R. 3480
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Grijalva (for
			 himself, Mr. Campbell,
			 Mr. Fortenberry,
			 Ms. DeLauro,
			 Mr. Nadler of New York,
			 Mr. Hinchey,
			 Mr. Van Hollen,
			 Mr. George Miller of California,
			 Mr. Doyle,
			 Mr. Hare, Mr. Pascrell, Mr.
			 Blumenauer, Mr. Gallegly,
			 Mr. Berman,
			 Mr. Lewis of Georgia,
			 Mrs. Capps,
			 Mr. Frank of Massachusetts,
			 Mr. Holt, Ms. Hirono, Mr.
			 Serrano, Mrs. Maloney,
			 Ms. Lee of California,
			 Mr. Cohen,
			 Mr. Kucinich,
			 Mrs. Christensen,
			 Mr. Conyers,
			 Ms. Linda T. Sánchez of California,
			 Mr. Markey of Massachusetts,
			 Mr. Sherman,
			 Mr. Price of North Carolina, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Foreign Affairs and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To conserve global bear populations by prohibiting the
		  importation, exportation, and interstate trade of bear viscera and items,
		  products, or substances containing, or labeled or advertised as containing,
		  bear viscera, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bear Protection Act of
			 2009.
		2.FindingsCongress finds that—
			(1)all 8 extant
			 species of bear—Asian black bear, brown bear, polar bear, American black bear,
			 spectacled bear, giant panda, sun bear, and sloth bear—are listed on appendix I
			 or II of the Convention on International Trade in Endangered Species of Wild
			 Fauna and Flora (27 UST 1087; TIAS 8249) (referred to in this section as
			 CITES);
			(2)Article XIV of
			 CITES provides that Parties to CITES may adopt stricter domestic measures
			 regarding the conditions for trade, taking, possession, or transport of species
			 listed on appendix I or II, and the Parties to CITES adopted a resolution in
			 1997 (Conf. 10.8) urging the Parties to take immediate action to demonstrably
			 reduce the illegal trade in bear parts;
			(3)thousands of bears
			 in Asia are cruelly confined in small cages to be milked for their bile, and
			 the wild Asian bear population has declined significantly in recent years, as a
			 result of habitat loss and poaching due to a strong demand for bear viscera
			 used in traditional medicines and cosmetics;
			(4)Federal and State
			 undercover operations have revealed that American bears have been poached for
			 their viscera;
			(5)while most
			 American black bear populations are generally stable or increasing, commercial
			 trade could stimulate poaching and threaten certain populations if the demand
			 for bear viscera increases; and
			(6)prohibitions
			 against the importation into the United States and exportation from the United
			 States, as well as prohibitions against the interstate trade, of bear viscera
			 and products containing, or labeled or advertised as containing, bear viscera
			 will assist in ensuring that the United States does not contribute to the
			 decline of any bear population as a result of the commercial trade in bear
			 viscera.
			3.PurposesThe purpose of this Act is to ensure the
			 long-term viability of the world’s 8 bear species by—
			(1)prohibiting
			 interstate and international trade in bear viscera and products containing, or
			 labeled or advertised as containing, bear viscera;
			(2)encouraging
			 bilateral and multilateral efforts to eliminate such trade; and
			(3)ensuring that
			 adequate Federal legislation exists with respect to domestic trade in bear
			 viscera and products containing, or labeled or advertised as containing, bear
			 viscera.
			4.DefinitionsIn this Act:
			(1)Bear
			 visceraThe term bear viscera means the body fluids
			 or internal organs, including the gallbladder and its contents but not
			 including blood or brains, of a species of bear.
			(2)ImportThe
			 term import means to land on, bring into, or introduce into any
			 place subject to the jurisdiction of the United States, whether or not the
			 landing, bringing, or introduction constitutes an importation within the
			 meaning of the customs laws of the United States.
			(3)PersonThe
			 term person means—
				(A)an individual,
			 corporation, partnership, trust, association, or other private entity;
				(B)an officer,
			 employee, agent, department, or instrumentality of—
					(i)the
			 Federal Government;
					(ii)any
			 State, municipality, or political subdivision of a State; or
					(iii)any foreign
			 government;
					(C)any other entity
			 subject to the jurisdiction of the United States.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means a State, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the
			 Northern Mariana Islands, American Samoa, and any other territory,
			 commonwealth, or possession of the United States.
			(6)TransportThe
			 term transport means to move, convey, carry, or ship by any means,
			 or to deliver or receive for the purpose of movement, conveyance, carriage, or
			 shipment.
			5.Prohibited
			 acts
			(a)In
			 GeneralExcept as provided in subsection (b), a person shall
			 not—
				(1)import into, or
			 export from, the United States bear viscera or any product, item, or substance
			 containing, or labeled or advertised as containing, bear viscera; or
				(2)sell or barter,
			 offer to sell or barter, purchase, possess, transport, deliver, or receive, in
			 interstate or foreign commerce, bear viscera or any product, item, or substance
			 containing, or labeled or advertised as containing, bear viscera.
				(b)Exception for
			 Wildlife Law Enforcement PurposesA person described in
			 subparagraph (B) of section 4(3) may import into, or export from, the United
			 States, or transport between States, bear viscera or any product, item, or
			 substance containing, or labeled or advertised as containing, bear viscera if
			 the importation, exportation, or transportation—
				(1)is solely for
			 purposes of enforcing laws relating to the protection of wildlife; and
				(2)is authorized by a
			 valid permit issued under appendix I or II of the Convention on International
			 Trade in Endangered Species of Wild Fauna and Flora (27 UST 1087; TIAS 8249),
			 in any case in which such a permit is required under the Convention.
				6.Penalties and
			 enforcement
			(a)Criminal
			 PenaltiesA person that knowingly violates section 5 shall be
			 fined under title 18, United States Code, imprisoned not more than 1 year, or
			 both.
			(b)Civil
			 Penalties
				(1)AmountA
			 person that knowingly violates section 5 may be assessed a civil penalty by the
			 Secretary of not more than $25,000 for each violation.
				(2)Manner of
			 assessment and collectionA civil penalty under this subsection
			 shall be assessed, and may be collected, in the manner in which a civil penalty
			 under the Endangered Species Act of
			 1973 may be assessed and collected under section 11(a) of that Act
			 (16 U.S.C. 1540(a)).
				(c)Seizure and
			 ForfeitureAny bear viscera or any product, item, or substance
			 exported, imported, sold, bartered, attempted to be exported, imported, sold,
			 bartered, offered for sale or barter, purchased, possessed, transported,
			 delivered, or received in violation of this section (including any regulation
			 issued under this section) shall be seized and forfeited to the United
			 States.
			(d)RegulationsAfter
			 consultation with the Secretary of the Treasury and the United States Trade
			 Representative, the Secretary shall issue such regulations as are necessary to
			 carry out this section.
			(e)EnforcementThe
			 Secretary, the Secretary of the Treasury, and the Secretary of the department
			 in which the Coast Guard is operating shall enforce this section in the manner
			 in which the Secretaries carry out enforcement activities under section 11(e)
			 of the Endangered Species Act of 1973
			 (16 U.S.C. 1540(e)).
			(f)Use of Penalty
			 AmountsAmounts received as penalties, fines, or forfeiture of
			 property under this section shall be used in accordance with section 6(d) of
			 the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)).
			7.Discussions
			 concerning bear conservation and the bear parts tradeThe Secretary shall continue discussions
			 concerning trade in bear viscera with the appropriate representatives of
			 Parties to the Convention on International Trade in Endangered Species of Wild
			 Fauna and Flora and with other representatives of countries that are not party
			 to the Convention which are determined by the Secretary and the United States
			 Trade Representative to be the leading importers, exporters, or consumers of
			 bear viscera, in order to seek to establish coordinated efforts with these
			 countries to protect bears.
		8.Certain rights
			 not affectedExcept as
			 provided in section 5, nothing in this Act shall be construed to affect the
			 regulation by any State of its bear population or to affect the hunting of
			 bears that is lawful under applicable State laws and regulations.
		
